Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 01/27/2022. Claims 1-4 and 6-7 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 6, filed 01/27/2022, with respect to the rejection of claim 6 under 35 U.S.C. § 112(b), have been fully considered and are persuasive. The amended claim 6 has overcome the rejection. The rejection of claim 6 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments, see pages 6-8, filed 01/27/2022, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. § 103 over IBRAHIM US 20190086217 A1 (“Ibrahim”), Malone et al. US 20160167653 A1 (“Malone”) and Magalhães de Matos et al. US 20190171208 A1 (“Magalhães de Matos”) have been fully considered and are persuasive. The amendments to claims 1 and 3 have overcome the rejection. Therefore, the previous rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of IBRAHIM US 20190086217 A1 (“Ibrahim”), Malone et al. US 20160167653 A1 (“Malone”), Magalhães de Matos et al. US 20190171208 A1 (“Magalhães de Matos”), and Alberth US 20120253929 A1 (“Alberth”).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive device” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites the limitation “a remote operation target vehicle” in lines 12-13. As it is written, it is unclear if this is referring to the same vehicle in line 1, or a different vehicle. This makes the claim indefinite, as it is unclear what vehicle that claim is referring. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites “the remote operation system of claim 1, wherein at least one of switching a communication type or switching to manual driving is selected as the countermeasure.” However, claim 1 recites “wherein at least one of switching a communication type or switching to manual driving is selected as the predetermined countermeasure” in lines 22-23.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over IBRAHIM US 20190086217 A1 (“Ibrahim”), Malone et al. US 20160167653 A1 (“Malone”), Magalhães de Matos et al. US 20190171208 A1 (“Magalhães de Matos”), and Alberth US 20120253929 A1 (“Alberth”).
	Regarding Claim 1. Ibrahim teaches an operation system comprising:
	a processor that is configured to: 
	acquire position information and communication quality information from a vehicle, on a regular basis;
	create position-specific communication quality information in which the position information and the communication quality information are associated with each other (an apparatus for route planning accommodating data transfer, in which any given user can define minimum transfer requirements or bandwidth needs, or this can be determined based on observed usage by that user [paragraph 33]. The system includes a processor configured to determine user data needs during a journey; determine a route, to a destination, including sufficient wireless network access coverage so that vehicle connection to available wireless networks permits determined data needs to be met; and use the determined route as a navigation route [Claim 1]. The vehicle computing system is shown in FIG. 2, and FIG. 1 shows how the vehicle computing system is part of the network. FIG. 2 also shows how expected transfer stats to the vehicle are calculated, and how the process creates a route to a destination from a vehicle’s current location. The system also obtains network data along a known route, where the network data can include coverage of points along a route and transfer rates under varied conditions which are gathered based on observed usage from a variety of accessing vehicles over time, so the system can have a set of parameters for coverage and bandwidth, under current and projected conditions, for each access point along the route [paragraph 35]. Ibrahim teaches that the network involves access points where the vehicle can receive data [paragraph 32]. For each access point, a node is created indicating parameters (bandwidth, cost, speed, etc.) of the access point [paragraph 42]. A path of nodes between an origin and destination along a variety of routs can be determined for a given route, including possible access times for each access point/node, and the system can also determine if the access points comprising the route can accommodate given data needs [paragraph 51]);
	create communication-prioritized route information representing a route linking together positions where communication quality is a predetermined value or greater based on the position-specific communication quality information (a system comprising a processor configured to: determine user data needs during a journey; determine a route, to a destination, including sufficient wireless network access coverage so that vehicle connection to available wireless networks permits determined data needs to be met; and use the determined route as a navigation route [Claim 1]. The process can sum each series of nodes connecting the origin to the destination. A list of such sums can indicate the total bandwidth, data amount, expected cost, etc. of a given path [paragraph 43]. From the list of possible node combinations leading to a destination, the process selects one or more candidate routes meeting as many of the data-related constraints as possible. If several routes meet all the constraints, and others meet fewer constraints, it is possible to only select the routes meeting the most data related constraints [paragraph 44]. “Data can be given priority over travel parameters or weighed against travel parameters. And, of course, travel parameters can similarly be given priority over data” [paragraph 44]. Additionally, if the process considers critical data transfer to be the highest priority, then the process determines if there is any likely chance of failure to complete [paragraph 59]. If the total amount of data is 100 MB, and the plan is set to accommodate exactly 100 MB of transfer, then any lapse in coverage, reduced bandwidth or other error would fail to complete the transfer. On the other hand, if the plan accommodates 200 MB of transfer, a sufficient threshold of error-tolerance may be built in to accommodate unexpected lapses. If there is insufficient threshold of over-coverage or over-access accommodated for critical data, the process may modify the plan to include additional coverage earlier along a route, which should increase the chance of accommodating the data transfer by the time the route is completed), and also to create time-prioritized route information representing a route with a shorter journey time to a destination than the communication-prioritized route (the process can also select the fastest route (or other optimization parameter, such as the “cheapest” data related route). This route is then the route the vehicle uses to travel, and the route can be adapted while traveling if one or more data nodes is not performing as needed or expected [paragraph 45]); 
	supply information on two different routes, including the communication-prioritized route information and the time-prioritized route information to an occupant of a target vehicle (an input selector is provided, and a touchscreen display may also be included [paragraph 16]. If data transfer according to a user's needs is not available along the current route, the process may notify 211 the user and provide an option to choose an alternative route [paragraph 37], so the user can choose from the routes available); 
	instruct a server as to a selected route selected by the occupant, based on the communication-prioritized route information and the time-prioritized route information (the user is provided notification of route conditions, including whether a route meets a user’s data transfer needs, and provides an option to choose an alternative route if the user’s needs are not met [paragraph 37]. The system may include a remote computing system (such as a server) [paragraph 28], and the processes that involve sending and receiving information may be performed by the remote computing system/server. FIG. 2 shows that the process creates a network and timing list at step 219, and then returns the list at step 221. FIG. 6 also shows in steps 607-625 how the system modifies plans based on factors such as data and cost and returns plans at step 625. Also of note, is that the process can also be programmed to select the fastest route instead of the cheapest data related route [paragraph 45], so the driver or occupant has the option to select fastest route instead of the cheapest or the communication prioritized route); and
	execute a predetermined countermeasure enabling travel stability to be maintained at a position where communication quality is below a predetermined value (in the event the process considers critical data transfer to be the highest priority, the process determines if the current plan has any likely chance of failure to complete [paragraph 59]. If, for example, the total amount of data is 100 MB, and the plan is set to accommodate exactly 100 MB of transfer, then any lapse in coverage, reduced bandwidth or other error would fail to complete the transfer. On the other hand, if the plan accommodates 200 MB of transfer, a sufficient threshold of error-tolerance may be built in to accommodate unexpected lapses. If there is insufficient threshold of over-coverage or over-access accommodated for critical data, the process may again modify 623 the plan to include additional coverage earlier along a route, which should increase the chance of accommodating the data transfer by the time the route is completed. The process then returns 625 a finalized plan [FIG. 6]. This reads on having a predetermined countermeasure enabling travel stability to be maintained at a position where communication quality is below a predetermined value, where the value is whatever threshold, error-tolerance, or data amount required for communication stability), and the predetermined countermeasure is executed in journey segments of the travel route before and after the position where the communication quality is below the predetermined value (FIG. 4 shows two possible paths 423 and 425. Route 1 passes near a cellular tower, and has more coverage between the access points 405 and 407, while route 2 has less coverage depending on the signal ranges of 411 and 413. The system is therefore capable of observing a travel route in journey segments before and after a position where communication quality is below a predetermined value. Ibrahim also teaches that, in the event the process considers critical data transfer to be the highest priority, the process determines if the current plan has any likely chance of failure to complete [paragraph 59]. If, for example, the total amount of data is 100 MB, and the plan is set to accommodate exactly 100 MB of transfer, then any lapse in coverage, reduced bandwidth or other error would fail to complete the transfer. On the other hand, if the plan accommodates 200 MB of transfer, a sufficient threshold of error-tolerance may be built in to accommodate unexpected lapses. If there is insufficient threshold of over-coverage or over-access accommodated for critical data, the process may again modify the plan to include additional coverage earlier along a route, which should increase the chance of accommodating the data transfer by the time the route is completed. The process then returns a finalized plan at step 625 [FIG. 6]. Additionally, if the data transfer according to a user’s needs is not available along a current route, the process notifies the user and provides an option to choose an alternative route [paragraph 37]. If the user elects to change the route, the process may repeat the determination with the new route as shown in FIG. 2, meaning that the countermeasure can be executed both before and after a position where the communication quality is below the predetermined value).
	Ibrahim does not teach:
	The system is a remote operation system, the server is a remote operation station, and wherein at least one of switching a communication type or switching to manual driving is selected as the predetermined countermeasure.
	However, Malone teaches:
	The system is a remote operation system, and the server is a remote operation station (a vehicle with a remote control mode and a remote module [paragraph 54]. The vehicle includes a communication network having a plurality of vehicle devices coupled thereto; a vehicle control unit coupled to the communication network and able to control a first subset of the plurality of devices via the communication network to effect vehicle operation [paragraph 4, FIG. 6], which is shown to be a Controller Area Network (CAN) module in FIG. 2 [paragraph 17]. This means a network is connected to the vehicle to allow for remote operation of the vehicle), and wherein at least one of switching a communication type or switching to manual driving is selected as the predetermined countermeasure (a mode switch at numeral 16 of FIG. 1 coupled to the module at numeral 14 permits a user to select between a manual operation mode and the autonomous or remote control mode [paragraph 18]. In one embodiment, the mode switch is one of a software switch that is able to change states without physical manipulation and a physical switch operable via physical manipulation [Claim 6]. A communication interface module (CIM) is shown on the vehicle located at numeral 14 of FIG. 1, which can receive a public key value from another module at numeral 12 [paragraph 82]. Upon receiving the public key value, CIM determines if the response was received in a defined timing window. If the public key is received in the timing window, then the module is authenticated and the module at numeral 12 is permitted to transmit control signals. If the public key received within the timing window does not match or if the public key response was received outside or the required window, CIM locks out module 12 and enters a lockout mode which either disables the vehicle or returns it to manual user control [paragraph 84]. This reads on having switching to manual driving mode as a countermeasure in the event that communication between the remote operating system fails).
	It would have been obvious to combine the invention of Ibrahim with the system is a remote operation system, and the server is a remote operation station, and wherein at least one of switching a communication type or switching to manual driving is selected as the predetermined countermeasure as taught by Malone so that the system can work with remote controlled vehicles in addition to manual and autonomous vehicles.
	Ibrahim also does not teach:
	The system can acquire position information and communication quality information on a plurality of vehicles. 
	However, Magalhães de Matos teaches:
	The system can acquire position information and communication quality information on a plurality of vehicles (a cloud server [Claim 2] in which the term “Cloud” may be used as a shorthand term for one or more servers of a network, such as a fleet of vehicles [paragraph 175]. The network is also intended to be wireless, using Wi-Fi or other technologies [paragraph 27]. An autonomous vehicle (AV) in this network may constantly monitor the quality of each service or application that is being provided by the AV (e.g., in terms of quality of service (QoS) or quality of end-user experience (QoE)), and may automatically adapt the amount of bandwidth/capacity [paragraph 143]. As described in claim 1 of the reference, the autonomous vehicles are nodes in the network, which means that the network is performing these actions through the AVs after they are connected to the wireless network. An AV in this network may constantly monitor the quality of each service or application that is being provided by the AV (e.g., in terms of quality of service (QoS) or quality of end-user experience (QoE)), and may automatically adapt the amount of bandwidth/capacity [paragraph 143]. Additionally, the AVs may be endowed with computational and storage resources to perform map localization, which means that the network of AVs can acquire position information as well as communication quality information on a plurality of vehicles).
	It would have been obvious to combine the invention of Ibrahim with the system can acquire position information and communication quality information on a plurality of vehicles as taught by Magalhães de Matos so that the system can work with a plurality of vehicles instead of just one.
	Ibrahim also does not teach:
	The system supplies two different routes to an occupant of a target vehicle by displaying both routes at a same time.
	However, Alberth teaches:
	 The system supplies two different routes to an occupant of a target vehicle by displaying both routes at a same time (A primary route and/or secondary route with or without an estimated travel route can be displayed, each advertising content and entities, prior to or while traveling a route [paragraph 31]. One travel route could be based on time efficiency [paragraph 49]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ibrahim with the system supplies two different routes to an occupant of a target vehicle by displaying both routes at a same time as taught by Alberth so that the user can examine both routes at the same time. 
	Regarding Claim 2. Ibrahim in combination with Malone, Magalhães de Matos, and Alberth teaches the remote operation system of Claim 1.
	Ibrahim does not teach:
	wherein at least one of switching a communication type or switching to manual driving is selected as the countermeasure.
	However, Malone teaches:
	wherein at least one of switching a communication type or switching to manual driving is selected as the countermeasure (a mode switch at numeral 16 of FIG. 1 coupled to the module at numeral 14 permits a user to select between a manual operation mode and the autonomous or remote control mode [paragraph 18]. In one embodiment, the mode switch is one of a software switch that is able to change states without physical manipulation and a physical switch operable via physical manipulation [Claim 6]. A communication interface module (CIM) one the vehicle located at numeral 14 of FIG. 1, which can receive a public key value from another module at numeral 12 [paragraph 82]. Upon receiving the public key value, CIM determines if the response was received in a defined timing window. If the public key is received in the timing window, then the module is authenticated and the module at numeral 12 is permitted to transmit control signals. If the public key received within the timing window does not match or if the public key response was received outside or the required window, CIM locks out module 12 and enters a lockout mode which either disables the vehicle or returns it to manual user control [paragraph 84]. This reads on having switching to manual driving mode as a countermeasure in the event that communication between the remote operating system fails).
	It would have been obvious to combine the invention of Ibrahim with wherein at least one of switching a communication type or switching to manual driving is selected as the countermeasure so as to ensure the safety of the driver by having the driver assume control when remote or autonomous control fails.
	Regarding Claim 3. Ibrahim teaches a non-transitory computer readable storage medium storing a program that causes a computer to:
	acquire position information and communication quality information from a vehicle, on a regular basis; 
	create position-specific communication quality information in which the position information and the communication quality information are associated with each other (an apparatus for route planning accommodating data transfer, in which any given user can define minimum transfer requirements or bandwidth needs, or this can be determined based on observed usage by that user [paragraph 33]. The system includes a processor configured to determine user data needs during a journey; determine a route, to a destination, including sufficient wireless network access coverage so that vehicle connection to available wireless networks permits determined data needs to be met; and use the determined route as a navigation route [Claim 1]. The vehicle computing system is shown in FIG. 2, and FIG. 1 shows how the vehicle computing system is part of the network. FIG. 2 also shows how expected transfer stats to the vehicle are calculated, and how the process creates a route to a destination from a vehicle’s current location. The system also obtains network data along a known route, where the network data can include coverage of points along a route and transfer rates under varied conditions which are gathered based on observed usage from a variety of accessing vehicles over time, so the system can have a set of parameters for coverage and bandwidth, under current and projected conditions, for each access point along the route [paragraph 35]. Ibrahim teaches that the network involves access points where the vehicle can receive data [paragraph 32]. For each access point, a node is created indicating parameters (bandwidth, cost, speed, etc.) of the access point [paragraph 42]. A path of nodes between an origin and destination along a variety of routs can be determined for a given route, including possible access times for each access point/node, and the system can also determine if the access points comprising the route can accommodate given data needs [paragraph 51]);
	create communication-prioritized route information representing a route linking together positions where communication quality is a predetermined value or greater, based on the position-specific communication quality information (a system comprising a processor configured to: determine user data needs during a journey; determine a route, to a destination, including sufficient wireless network access coverage so that vehicle connection to available wireless networks permits determined data needs to be met; and use the determined route as a navigation route [Claim 1]. The process can sum each series of nodes connecting the origin to the destination. A list of such sums can indicate the total bandwidth, data amount, expected cost, etc. of a given path [paragraph 43]. From the list of possible node combinations leading to a destination, the process selects one or more candidate routes meeting as many of the data-related constraints as possible. If several routes meet all the constraints, and others meet fewer constraints, it is possible to only select the routes meeting the most data related constraints [paragraph 44]. “Data can be given priority over travel parameters or weighed against travel parameters. And, of course, travel parameters can similarly be given priority over data” [paragraph 44]. Additionally, if the process considers critical data transfer to be the highest priority, then the process determines if there is any likely chance of failure to complete [paragraph 59]. If the total amount of data is 100 MB, and the plan is set to accommodate exactly 100 MB of transfer, then any lapse in coverage, reduced bandwidth or other error would fail to complete the transfer. On the other hand, if the plan accommodates 200 MB of transfer, a sufficient threshold of error-tolerance may be built in to accommodate unexpected lapses. If there is insufficient threshold of over-coverage or over-access accommodated for critical data, the process may modify the plan to include additional coverage earlier along a route, which should increase the chance of accommodating the data transfer by the time the route is completed), and also to create time-prioritized route information representing a route with a shorter journey time to a destination than the communication-prioritized route (the process can also select the fastest route (or other optimization parameter, such as the “cheapest” data related route). This route is then the route the vehicle uses to travel, and the route can be adapted while traveling if one or more data nodes is not performing as needed or expected [paragraph 45]); 
	supply information on two different routes, including the communication-prioritized route information and the time-prioritized route information to an occupant of a target vehicle (an input selector is provided, and a touchscreen display may also be included [paragraph 16]. If data transfer according to a user's needs is not available along the current route, the process may notify 211 the user and provide an option to choose an alternative route [paragraph 37], so the user can choose from the routes available); 
	instruct a server as to a selected route selected by the occupant, based on the communication-prioritized route information and the time-prioritized route information (the user is provided notification of route conditions, including whether a route meets a user’s data transfer needs, and provides an option to choose an alternative route if the user’s needs are not met [paragraph 37]. The system may include a remote computing system (such as a server) [paragraph 28], and the processes that involve sending and receiving information may be performed by the remote computing system/server. FIG. 2 shows that the process creates a network and timing list at step 219, and then returns the list at step 221. FIG. 6 also shows in steps 607-625 how the system modifies plans based on factors such as data and cost and returns plans at step 625. Also of note, is that the process can also be programmed to select the fastest route instead of the cheapest data related route [paragraph 45], so the driver or occupant has the option to select fastest route instead of the cheapest or the communication prioritized route); and 
	execute a predetermined countermeasure enabling travel stability to be maintained at a position where communication quality is below a predetermined value (in the event the process considers critical data transfer to be the highest priority, the process determines if the current plan has any likely chance of failure to complete [paragraph 59]. If, for example, the total amount of data is 100 MB, and the plan is set to accommodate exactly 100 MB of transfer, then any lapse in coverage, reduced bandwidth or other error would fail to complete the transfer. On the other hand, if the plan accommodates 200 MB of transfer, a sufficient threshold of error-tolerance may be built in to accommodate unexpected lapses. If there is insufficient threshold of over-coverage or over-access accommodated for critical data, the process may again modify 623 the plan to include additional coverage earlier along a route, which should increase the chance of accommodating the data transfer by the time the route is completed. The process then returns 625 a finalized plan [FIG. 6]. This reads on having a predetermined countermeasure enabling travel stability to be maintained at a position where communication quality is below a predetermined value, where the value is whatever threshold, error-tolerance, or data amount required for communication stability), and the predetermined countermeasure is executed in journey segments of the travel route before and after the position where the communication quality is below the predetermined value (FIG. 4 shows two possible paths 423 and 425. Route 1 passes near a cellular tower, and has more coverage between the access points 405 and 407, while route 2 has less coverage depending on the signal ranges of 411 and 413. The system is therefore capable of observing a travel route in journey segments before and after a position where communication quality is below a predetermined value. Ibrahim also teaches that, in the event the process considers critical data transfer to be the highest priority, the process determines if the current plan has any likely chance of failure to complete [paragraph 59]. If, for example, the total amount of data is 100 MB, and the plan is set to accommodate exactly 100 MB of transfer, then any lapse in coverage, reduced bandwidth or other error would fail to complete the transfer. On the other hand, if the plan accommodates 200 MB of transfer, a sufficient threshold of error-tolerance may be built in to accommodate unexpected lapses. If there is insufficient threshold of over-coverage or over-access accommodated for critical data, the process may again modify the plan to include additional coverage earlier along a route, which should increase the chance of accommodating the data transfer by the time the route is completed. The process then returns a finalized plan at step 625 [FIG. 6]. Additionally, if the data transfer according to a user’s needs is not available along a current route, the process notifies the user and provides an option to choose an alternative route [paragraph 37]. If the user elects to change the route, the process may repeat the determination with the new route as shown in FIG. 2, meaning that the countermeasure can be executed both before and after a position where the communication quality is below the predetermined value).
	Ibrahim does not teach:
	The system is a remote operation system, the server is a remote operation station, and wherein at least one of switching a communication type or switching to manual driving is selected as the predetermined countermeasure.
	However, Malone teaches:
	The system is a remote operation system, and the server is a remote operation station (a vehicle with a remote control mode and a remote module [paragraph 54]. The vehicle includes a communication network having a plurality of vehicle devices coupled thereto; a vehicle control unit coupled to the communication network and able to control a first subset of the plurality of devices via the communication network to effect vehicle operation [paragraph 4, FIG. 6], which is shown to be a Controller Area Network (CAN) module in FIG. 2 [paragraph 17]. This means a network is connected to the vehicle to allow for remote operation of the vehicle), and wherein at least one of switching a communication type or switching to manual driving is selected as the predetermined countermeasure (a mode switch at numeral 16 of FIG. 1 coupled to the module at numeral 14 permits a user to select between a manual operation mode and the autonomous or remote control mode [paragraph 18]. In one embodiment, the mode switch is one of a software switch that is able to change states without physical manipulation and a physical switch operable via physical manipulation [Claim 6]. A communication interface module (CIM) is shown on the vehicle located at numeral 14 of FIG. 1, which can receive a public key value from another module at numeral 12 [paragraph 82]. Upon receiving the public key value, CIM determines if the response was received in a defined timing window. If the public key is received in the timing window, then the module is authenticated and the module at numeral 12 is permitted to transmit control signals. If the public key received within the timing window does not match or if the public key response was received outside or the required window, CIM locks out module 12 and enters a lockout mode which either disables the vehicle or returns it to manual user control [paragraph 84]. This reads on having switching to manual driving mode as a countermeasure in the event that communication between the remote operating system fails).
	It would have been obvious to combine the invention of Ibrahim with the system is a remote operation system, and the server is a remote operation station, and wherein at least one of switching a communication type or switching to manual driving is selected as the predetermined countermeasure as taught by Malone so that the system can work with remote controlled vehicles in addition to manual and autonomous vehicles.
	Ibrahim also does not teach:
	The system can acquire position information and communication quality information on a plurality of vehicles. 
	However, Magalhães de Matos teaches:
	The system can acquire position information and communication quality information on a plurality of vehicles (a cloud server [Claim 2] in which the term “Cloud” may be used as a shorthand term for one or more servers of a network, such as a fleet of vehicles [paragraph 175]. The network is also intended to be wireless, using Wi-Fi or other technologies [paragraph 27]. An autonomous vehicle (AV) in this network may constantly monitor the quality of each service or application that is being provided by the AV (e.g., in terms of quality of service (QoS) or quality of end-user experience (QoE)), and may automatically adapt the amount of bandwidth/capacity [paragraph 143]. As described in claim 1 of the reference, the autonomous vehicles are nodes in the network, which means that the network is performing these actions through the AVs after they are connected to the wireless network. An AV in this network may constantly monitor the quality of each service or application that is being provided by the AV (e.g., in terms of quality of service (QoS) or quality of end-user experience (QoE)), and may automatically adapt the amount of bandwidth/capacity [paragraph 143]. Additionally, the AVs may be endowed with computational and storage resources to perform map localization, which means that the network of AVs can acquire position information as well as communication quality information on a plurality of vehicles).
	It would have been obvious to combine the invention of Ibrahim with the system can acquire position information and communication quality information on a plurality of vehicles as taught by Magalhães de Matos so that the system can work with a plurality of vehicles instead of just one.
	Ibrahim also does not teach:
	The system supplies two different routes to an occupant of a target vehicle by displaying both routes at a same time.
	However, Alberth teaches:
	 The system supplies two different routes to an occupant of a target vehicle by displaying both routes at a same time (A primary route and/or secondary route with or without an estimated travel route can be displayed, each advertising content and entities, prior to or while traveling a route [paragraph 31]. One travel route could be based on time efficiency [paragraph 49]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ibrahim with the system supplies two different routes to an occupant of a target vehicle by displaying both routes at a same time as taught by Alberth so that the user can examine both routes at the same time. 
	Regarding Claim 6. Ibrahim in combination with Malone, Magalhães de Matos, and Alberth teaches the remote operation system of claim 1.
	Ibrahim also teaches:
	wherein the communication-prioritized route information and the time-prioritized route information are created in a state in which at least one item of position-specific communication quality information has been stored for each of plural blocks present on a continuous travel route from a current location of the operation target vehicle to a destination of the remote operation target vehicle (a method and apparatus for route planning accommodating data transfer, in which any given user can define minimum transfer requirements or bandwidth needs, or this can be determined based on observed usage by that user [paragraph 33]. The system includes a processor configured to determine user data needs during a journey; determine a route, to a destination, including sufficient wireless network access coverage so that vehicle connection to available wireless networks permits determined data needs to be met; and use the determined route as a navigation route [Claim 1]. The vehicle computing system is shown in FIG. 2, and FIG. 1 shows how the vehicle computing system is part of the network, where the processor is connected to both non-persistent and persistent storage. The network involves access points where the vehicle can receive data [paragraph 32]. For each access point, a node is created indicating parameters (bandwidth, cost, speed, etc.) of the access point [paragraph 42], which means that position-specific communication quality information is generated in which the position and the communication quality information are associated with each other. A path of nodes between an origin and destination along a variety of routs can be determined for a given route, including possible access times for each access point/node, and the system can also determine if the access points comprising the route can accommodate given data needs [paragraph 51]. This means that the route information of claim 1 is created in a state in which the position-specific communication quality information has been stored in the system).
	Regarding Claim 7. Ibrahim in combination with Malone, Magalhães de Matos, and Alberth teaches the remote operation system of claim 1.
	Ibrahim also teaches:
	wherein the processor is further configured to: 
	determine whether or not a position where the communication quality is below the predetermined value is present on the selected route (FIG. 4 shows two possible paths 423 and 425. Route 1 passes near a cellular tower, and has more coverage between the access points 405 and 407, while route 2 has less coverage depending on the signal ranges of 411 and 413. Route 2 (along 425) does not pass by a cellular tower, and may have less coverage depending on the signal ranges of 411 and 413 [paragraph 46]. This reads on determining whether a position where the communication quality is below the predetermined value is present on the selected route); and 
	in cases in which the determination is that the communication quality that is below the predetermined value is present on the selected route, perform rerouting to select a diversion route avoiding the position on the selected route where the communication quality is below the predetermined value, the diversion route being a route linking together locations where the communication quality is the predetermined value or greater, and is also a route capable of merging with the selected route in a shortest distance (FIG. 4 shows how route 1 along 423 avoids the low communication coverage area of route 2. FIG. 6 shows how the plan will be modified if there is a possibility of a failure. If there is insufficient coverage for critical data, the process may modify the plan to include additional coverage earlier along a route to increase the chance of accommodating a data transfer by the time the route is completed [paragraph 59]. This means that the system of Ibrahim can select an alternative route linking together locations where the communication quality is the predetermined value or greater, and as shown in FIG. 4, is also a route capable of merging with the selected route in a shortest distance, as the change made to the planned route does not increase the route’s travel distance).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over IBRAHIM US 20190086217 A1 (“Ibrahim”) in view of Malone et al. US 20160167653 A1 (“Malone”) and Alberth US 20120253929 A1 (“Alberth”).
	Regarding Claim 4. Ibrahim teaches: a vehicle comprising:
	an input device comprising a panel that enables selection between a communication-prioritized route representing a route linking together positions where communication quality is a predetermined value or greater and a time-prioritized route representing a route with a shorter journey time to a destination than the communication-prioritized route (a system comprising a processor configured to: determine user data needs during a journey; determine a route, to a destination, including sufficient wireless network access coverage so that vehicle connection to available wireless networks permits determined data needs to be met; and use the determined route as a navigation route [Claim 1]. The user can input their needs through a touchscreen display interface [paragraph 16], which acts as a panel enabling selection between routes. The process can sum each series of nodes connecting the origin to the destination. A list of such sums can indicate the total bandwidth, data amount, expected cost, etc. of a given path [paragraph 43]. From the list of possible node combinations leading to a destination, the process selects one or more candidate routes meeting as many of the data-related constraints as possible. If several routes meet all the constraints, and others meet fewer constraints, it is possible to only select the routes meeting the most data related constraints [paragraph 44]. “Data can be given priority over travel parameters or weighed against travel parameters. And, of course, travel parameters can similarly be given priority over data” [paragraph 44]. The process selects the fastest route (or other optimization parameter, such as the “cheapest” data related route). This route is then the route the vehicle uses to travel, and the route can be adapted while traveling if one or more data nodes is not performing as needed or expected [paragraph 45]. Additionally, if the process considers critical data transfer to be the highest priority, then the process determines if there is any likely chance of failure to complete [paragraph 59]. If the total amount of data is 100 MB, and the plan is set to accommodate exactly 100 MB of transfer, then any lapse in coverage, reduced bandwidth or other error would fail to complete the transfer. On the other hand, if the plan accommodates 200 MB of transfer, a sufficient threshold of error-tolerance may be built in to accommodate unexpected lapses. If there is insufficient threshold of over-coverage or over-access accommodated for critical data, the process may modify the plan to include additional coverage earlier along a route, which should increase the chance of accommodating the data transfer by the time the route is completed. This means that the communication quality for the communication-prioritized route can be a predetermined value between route positions, where the positions are the nodes in the data network), and that enables selection of a predetermined countermeasure enabling travel stability to be maintained at a position where communication quality is below a predetermined value (In the event the process considers critical data transfer to be the highest priority, the process determines if the current plan has any likely chance of failure to complete [paragraph 59]. If, for example, the total amount of data is 100 MB, and the plan is set to accommodate exactly 100 MB of transfer, then any lapse in coverage, reduced bandwidth or other error would fail to complete the transfer. On the other hand, if the plan accommodates 200 MB of transfer, a sufficient threshold of error-tolerance may be built in to accommodate unexpected lapses. If there is insufficient threshold of over-coverage or over-access accommodated for critical data, the process may again modify the plan to include additional coverage earlier along a route, which should increase the chance of accommodating the data transfer by the time the route is completed. The process then returns a finalized plan at step 625 [FIG. 6]. This reads on having a predetermined countermeasure enabling travel stability to be maintained at a position where communication quality is below a predetermined value, where the value is whatever threshold, error-tolerance, or data amount required for communication stability. If there are multiple routes available that can include the additional coverage needed, the process can modify the route by selecting one of the candidate routes meeting the data-related constraints, as shown in FIG. 3 [paragraph 44], so a selection of a predetermined countermeasure is being made); and
	a supply device including a display, the supply device supplying information on two different routes, including the communication-prioritized route information and the time-prioritized route information to an occupant of a remote operation target vehicle (an input selector is provided, and a touchscreen display may also be included [paragraph 16]. If data transfer according to a user's needs is not available along the current route, the process may notify 211 the user and provide an option to choose an alternative route [paragraph 37], so the user can choose from the routes available); and wherein the predetermined countermeasure is executed in journey segments of the travel route before and after the position where the communication quality is below the predetermined value (FIG. 4 shows two possible paths 423 and 425. Route 1 passes near a cellular tower, and has more coverage between the access points 405 and 407, while route 2 has less coverage depending on the signal ranges of 411 and 413. The system is therefore capable of observing a travel route in journey segments before and after a position where communication quality is below a predetermined value. Ibrahim also teaches that, in the event the process considers critical data transfer to be the highest priority, the process determines if the current plan has any likely chance of failure to complete [paragraph 59]. If, for example, the total amount of data is 100 MB, and the plan is set to accommodate exactly 100 MB of transfer, then any lapse in coverage, reduced bandwidth or other error would fail to complete the transfer. On the other hand, if the plan accommodates 200 MB of transfer, a sufficient threshold of error-tolerance may be built in to accommodate unexpected lapses. If there is insufficient threshold of over-coverage or over-access accommodated for critical data, the process may again modify the plan to include additional coverage earlier along a route, which should increase the chance of accommodating the data transfer by the time the route is completed. The process then returns a finalized plan at step 625 [FIG. 6]. Additionally, if the data transfer according to a user’s needs is not available along a current route, the process notifies the user and provides an option to choose an alternative route [paragraph 37]. If the user elects to change the route, the process may repeat the determination with the new route as shown in FIG. 2, meaning that the countermeasure can be executed both before and after a position where the communication quality is below the predetermined value).
	Ibrahim does not teach:
	A communication interface configured to receive remote operation information created by a remote operation station; or
	a drive device operated based on the remote operation information.
	However, Malone teaches:
	A communication interface configured to receive remote operation information created by a remote operation station; or
	a drive device operated based on the remote operation information (A a vehicle with a remote control mode and a remote module [paragraph 54]. The vehicle includes a communication network having a plurality of vehicle devices coupled thereto; a vehicle control unit coupled to the communication network and able to control a first subset of the plurality of devices via the communication network to effect vehicle operation [paragraph 4, FIG. 6], which is shown to be a Controller Area Network (CAN) module in FIG. 2, and can be the communication interface module [paragraph 17]. This means a network is connected to the vehicle to allow for remote operation of the vehicle, and the CAN module is the communication interface module. The vehicle control module at numeral 34 acts as a drive device that can control the vehicle operations in response to the remote operation information [FIG. 1]).
	It would have been obvious to combine the invention of Ibrahim with a communication interface configured to receive remote operation information created by a remote operation station; or a drive device operated based on the remote operation information as taught by Malone so that the system can be used to operate remote controlled vehicles.
	Ibrahim also does not teach:
	wherein at least one of switching a communication type or switching to manual driving is selected as the predetermined countermeasure.
	However, Malone teaches:
	wherein at least one of switching a communication type or switching to manual driving is selected as the predetermined countermeasure (a mode switch at numeral 16 of FIG. 1 coupled to the module at numeral 14 permits a user to select between a manual operation mode and the autonomous or remote control mode [paragraph 18]. In one embodiment, the mode switch is one of a software switch that is able to change states without physical manipulation and a physical switch operable via physical manipulation [Claim 6]. A communication interface module (CIM) is shown on the vehicle located at numeral 14 of FIG. 1, which can receive a public key value from another module at numeral 12 [paragraph 82]. Upon receiving the public key value, CIM determines if the response was received in a defined timing window. If the public key is received in the timing window, then the module is authenticated and the module at numeral 12 is permitted to transmit control signals. If the public key received within the timing window does not match or if the public key response was received outside or the required window, CIM locks out module 12 and enters a lockout mode which either disables the vehicle or returns it to manual user control [paragraph 84]. This reads on having switching to manual driving mode as a countermeasure in the event that communication between the remote operating system fails).
	It would have been obvious to combine the invention of Ibrahim with wherein at least one of switching a communication type or switching to manual driving is selected as the predetermined countermeasure as taught by Malone so that the system can work with remote controlled vehicles in addition to manual and autonomous vehicles.
	Ibrahim also does not teach:
	The system supplies two different routes to an occupant of a target vehicle by displaying both routes at a same time.
	However, Alberth teaches:
	 The system supplies two different routes to an occupant of a target vehicle by displaying both routes at a same time (A primary route and/or secondary route with or without an estimated travel route can be displayed, each advertising content and entities, prior to or while traveling a route [paragraph 31]. One travel route could be based on time efficiency [paragraph 49]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Ibrahim with the system supplies two different routes to an occupant of a target vehicle by displaying both routes at a same time as taught by Alberth so that the user can examine both routes at the same time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664